Citation Nr: 1146182	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus.

2.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial rating higher than 10 percent for diabetes mellitus-associated peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating higher than 10 percent for diabetes mellitus-associated peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial rating higher than 10 percent for posttraumatic disorder (PTSD)

6.  Entitlement to an effective date earlier than November 3, 2006, for grant of entitlement to service connection for PTSD.

7.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disabilities.

8.  Entitlement to service connection for a heart disorder, including as secondary to presumed herbicide exposure.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  In light of the fact the Veteran contested the initial evaluation of his disabilities, the Board has styled the increased rating issues of the case as reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A November 2005 rating decision granted service connection for diabetes mellitus with an initial 20 percent rating and associated peripheral neuropathy of each lower extremity with an initial rating of 10 percent each, all effective in June 2005.  A March 2006 rating decision denied entitlement to service connection for hypertension.  A February 2008 rating decision granted service connection for PTSD with an initial 10 percent rating, effective in November 2006.  The Veteran perfected separate appeals of the initial ratings for his diabetes mellitus, peripheral neuropathy, and PTSD, as well as the assigned effective date for the grant of service connection for PTSD, and of the denial of entitlement to service connection for hypertension.

The issues of entitlement to an initial rating higher than 10 percent for PTSD; entitlement to a TDIU due to service-connected disabilities; and entitlement to service connection for a heart disorder, including as secondary to presumed herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus requires insulin, oral agents, and a restricted diet, but does not require limitation or regulation of activities.

2.  Hypertension did not have its clinical onset in service or manifest within the first post service year; it is not otherwise related to active duty.  

3.  The preponderance of the evidence shows the Veteran's hypertension is not causally related to or aggravated by the service-connected diabetes mellitus.

4.  The Veteran's bilateral peripheral neuropathy of the lower extremities has not manifested with moderate incomplete paralysis of the external popliteal (common peroneal) nerve at any time during the initial rating period.

5.  In September 1988 the Veteran filed a claim for depression.  In a decision dated in December 1988, the RO denied entitlement to service connection for depression because the Veteran failed to report for a scheduled examination.  The Veteran submitted a claim for PTSD in February 2004, and a July 2004 rating decision denied entitlement to service connection for PTSD.  Although notified of the determinations and of his appellate rights on each occasion, the Veteran did not initiate an appeal of these denials within one year of being notified.

6.  VA received the Veteran's current claim for entitlement to service connection for PTSD on November 3, 2006.

7.  The record includes no communication from the Veteran or his representative received earlier than November 3, 2006, that constitutes either a formal or informal claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.119, Diagnostic Code (DC) 7913 (2011).

2.  Hypertension was not incurred or aggravated in service and may not be presumed to have been incurred therein; it is not proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.310.

3.  The requirements for an initial evaluation higher than 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.124a, DC 8521.

4.  The requirements for an initial evaluation higher than 10 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.124a, DC 8521.

5.  The criteria for an effective date earlier than November 3, 2006, for grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection Claim

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran was not provided with the requisite notice for his hypertension claim, as his June 2005 claim was limited to diabetes mellitus.  A November 2005 deferred rating decision reflects that the RO noted the finding of hypertension at the November 2005 VA examination and developed to determine if the hypertension is associated with the Veteran's diabetes mellitus.  For the reasons that follow, however, the Board finds no prejudice to the Veteran.

A November 2006 RO letter related to the Veteran's claim for entitlement to service connection for a heart disorder provided complete VCAA notice for direct and secondary service connection and explained VA's duty to assist the Veteran.  Further, the November 2006 statement of the case (SOC) provided a full explanation of the reasons and bases why hypertension was not deemed associated with the diabetes mellitus.  Finally, the Veteran is represented by an attorney, and he had a reasonable opportunity to participate in the adjudication of the claim, and he in fact has participated.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, the Board finds any error related to the absence of a VCAA notice specifically directed to the hypertension claim was rendered harmless.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board notes the Veteran's attorney's several assertions that, if VA properly assists the Veteran, his claims will be allowed.  Other than some generic references to the examination, the attorney has not identified any specific failures.  The Board addresses the examination in detail below and finds no failure by VA to assist the Veteran with the development of his claim.  As noted earlier, the Veteran did not even claim entitlement to service connection; the RO developed it as part of VA's assistance to the Veteran.  Therefore, while the Veteran may not have received full notice prior to the initial rating decision, as found above, he was afforded a meaningful opportunity to participate in the adjudication of the claim via the presentation of pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See id.

Applicable Law and Regulation

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

The Veteran does not claim and the evidence does not show that he had the clinical onset of hypertension in service, or within the first post service year, or that it is otherwise related to active duty.  The Veteran claims that hypertension is caused or aggravated by his service-connected diabetes mellitus.  

Wallin elements 1 and 2 are shown by the evidence, as the Veteran is diagnosed with diabetes mellitus and hypertension, and he is service connected for the diabetes.  Hence, the salient issue for determination is whether there is any causal connection between the diabetes and hypertension.

The February 2006 VA hypertension examination report reflects the examiner conducted a review of the claims file.  The Veteran reported that he did not recall when he was diagnosed with hypertension, but he believed it was after he was diagnosed with diabetes.  He denied current hypertension symptoms, and the Veteran reported he took hydrochlorothiazide 25 mg and Monopril 10 mg daily for control of his hypertension.  Physical examination revealed the Veteran's weight as 242 pounds, and his respiration was normal.  The Veteran's blood pressure while sitting was 122/69, lying, 140/70, and standing, 133/83.  Pulse was 89.  The chest was clear to auscultation, and the heart was regular.  No peripheral edema was observed.  The examiner noted laboratory test results showed creatinine of 1.3; potassium was normal; and, microurinary albumin was normal at 2.4.  The examiner diagnosed essential hypertension treated with daily medication.  In response to the RO's request for a nexus opinion, the examiner noted that in light of the Veteran's normal renal function, as shown by normal microurinary albumin and the absence of proteinuria, it was not at least as likely that the Veteran's hypertension was caused by his diabetes.

The Board notes the Veteran's belief that he was diagnosed with hypertension after he was diagnosed with diabetes.  The Board notes further that the Veteran is competent to provide probative evidence to that effect.  See 38 C.F.R. § 3.159(a)(2).  His competency notwithstanding, however, the Board rejects the Veteran's opinion as inaccurate and contrary to the evidence.  VA records provided to the Social Security Administration reflect the Veteran was being treated for hypertension as early as October 1999.  A September 2001 VA outpatient entry reflects the medication prescribed for treatment of the Veteran's hypertension.  The Veteran was not diagnosed with diabetes mellitus until March 2005.  This fact lends additional support to the examiner's opinion that the Veteran's diabetes is not the cause of his hypertension.  The examiner's opinion is supported by the evidence of record.  The remaining issue is whether the Veteran's diabetes aggravates, that is, chronically worsens, his hypertension.  The April 2010 VA examination addressed that issue.

The April 2010 examination report reflects that the Veteran took 70/30 insulin and Metormin, and his diabetes was under good control.  The examiner noted further that diabetes is known to cause microvascular and macrovascular complications.  The examiner then observed that the Veteran showed no evidence of diabetic retinopathy at his April 2010 eye examination; the Veteran did not have microalbuminuria or evidence of diabetic nephropathy; and, he had no history of coronary artery disease (CAD), cerebrovascular accident, or peripheral vascular disease, by report or examination.  The examiner noted the Veteran's peripheral neuropathic pain was intermittent and improved by 50 percent with medication, and the Veteran had not experienced any incapacitating episodes of neuropathic pain.  In light of those factors, the examiner opined the Veteran's essential hypertension was not worsened by his diabetes.

The Veteran's attorney has submitted extensive general Literature downloaded from the Internet on the general relationship between diabetes and hypertension.  The attorney asserts that, in order for the examination to be adequate for appellate review purposes, the claims file should be returned for the examiner to incorporate a discussion of the contents of the literature into the proffered opinion.  The Board disagrees with and rejects the assertion.

Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay medical opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).

The Veteran's attorney has not provided any evidence that the general principles discussed in the general literature she submitted is specifically related or applicable to the Veteran's individual diabetic disability picture.  Further, unless the contrary is shown, the Board infers that a physician not only brings training and experience to bear when rendering an opinion, but also the consensus of the medical community as reflected in various studies and literature.  The Board infers the examiner's comment that, "[d]iabetes is known to cause . . .," reflects the examiner's knowledge of the applicable medical treatises and literature on the relationship between diabetes and other diseases.  Further, the examiner provided the bases and rationale for her opinion concentrating on the particulars of the Veteran's medical status.  The Board finds the examiner's opinion is fully articulated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2009).

In light of the above, the Board finds the preponderance of the evidence shows the Veteran's hypertension is not caused or aggravated by his service-connected diabetes mellitus.  38 C.F.R. §§ 3.303, 3.310.  The benefit sought on appeal is denied.
Increased Rating Claims

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date, have been assigned for the diabetes mellitus, peripheral neuropathy, and PTSD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with the VCAA notice requirements as concerns those disabilities would serve no useful purpose.  The earlier discussion on VA's compliance with the duty to assist the Veteran as it related to the service connection claim is hereby incorporated here by reference.

Applicable Law and Regulation

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson, 12 Vet. App. 119, however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's headaches disorder.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.


Analysis

Diabetes Mellitus.

As set forth in the Introduction, the November 2005 rating decision assigned an initial 20 percent rating under DC 7319.  See 38 C.F.R. § 4.119.  Under this regulatory provision, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and, a 100 percent rating is applicable when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119 , DC 7913.

VA outpatient records of March 2005 note the Veteran's diagnosis with diabetes mellitus.  A few days after the diagnosis, while the Veteran was learning how to read his blood sugar level and understand his medication, the Veteran presented at the treatment facility with complaints of high blood sugar, and he was admitted.  The Veteran was treated with insulin injections as part of his treatment, and he was instructed to follow a low-salt diet and to exercise daily.  The records reflect that the Veteran's provider noted that the Veteran only had three days experience as a diabetic and that, upon discharge, the Veteran would not take insulin but Metaformin and Glipizide to control the disease.  As part of his follow-up treatment he was referred for an eye examination.

The June 2005 VA eye examination report reflects that, although the Veteran had not filed a claims for diabetes at that time, he told the examiner he was a diabetic.  The examiner noted that the objective findings on clinical examination did not reveal any diabetic retinopathy. 

The September 2005 VA diabetes examination report reflects that the Veteran reported he had diabetes since 1981, when it was found on a routine examination.  He denied ketoacidosis, and reported he had been hypoglycemic about twice a month which he treated with orange juice.  The Veteran denied any hospitalizations for ketoacidosis or hypoglycemia, but he did report the March 2005 inpatient treatment for high blood sugar levels, and that he did not know if he was in ketoacidosis.  The Veteran reported further that he could not do a lot of walking or activities because his sugar would go low.  The examiner noted treatment included Metformin once daily and Glipizide twice daily.  The Veteran denied purities and loss of strength.  He reported that he had had hypertension for two years.

The VA outpatient records and the September 2005 examination report show that the Veteran was briefly treated with insulin during the early post-diagnosis stage of his diabetes and with oral agents daily, which supports the award of the assigned 20 percent rating.  The Board finds that a higher, 40 percent, rating was not met or approximated, as the evidence of record shows the Veteran's activities were not regulated or restricted.  See DC 7913.

The Board notes the Veteran's report to the examiner at the September 2005 examination that he could not walk long distances.  To the contrary, as noted earlier, the March 2005 outpatient records reflect that medical personnel told the Veteran to exercise daily, and the September 2005 examination report notes the Veteran is independent in his activities of daily living.  This evidence also addresses the Veteran's attorney's assertion that additional examination is needed for medical authorities to determine if the Veteran's activities have required regulation.  The Veteran's treatment records reflect that activity is being encouraged, not regulated.  Thus, while the Veteran's diabetes treatment meets two of the three requirements for a 40 percent rating, it does not meet all three, which is what the rating criteria require.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) (The 40 percent rating is conjunctive, which means that all conditions must exist simultaneously).

May 2006 outpatient records note the Veteran's presentation with complaints of high blood sugar levels secondary to his substance abuse, and requested detoxification treatment.  June 2007 VA outpatient records reflect the Veteran's diabetes was uncontrolled because he had not been following his diet and exercising.  An April 2008 outpatient entry again notes the Veteran was encouraged to increase his activity and follow his dietary restrictions for weight loss.  In July 2009, the Veteran was still taking insulin in addition to the oral agents, and he reported he was physically active for at least 30 minutes a day.

The April 2010 examination report reflects that the examiner noted the Veteran took Metformin 1000 mg and 70/30 insulin in the morning and evening, and the Veteran reported he no longer had gastrointestinal side effects from his medication, and he saw his provider every six months.  The Veteran reported further that he followed a diabetic diet.  The Veteran denied hospitalization for diabetes, any history of ketoacidosis, hyperosmolar syndromes, or severe hypoglycemia.  The Veteran related that he occasionally had low blood sugar if he did not eat enough after taking his insulin.  The Veteran reported he did not have to adjust or restrict his activities to control his sugars, and his weight fluctuated depending on his level of activity and intake.  As noted in the discussion of the Veteran's hypertension claim, the examiner noted the Veteran's diabetes was under good control under his current regimen.

In light of the foregoing evidence, the Board finds the Veteran has been properly rated for his diabetes mellitus, and there is no basis for assignment of a disability rating in excess of 20 percent.  The Board again emphasizes that, although the Veteran requires oral agents, insulin, and a restricted diet, he is not limited in his activities due to the diabetes.  As such, the Veteran meets the criteria for a 20 percent rating under 38 C.F.R. § 4.119 , DC 7913.  In the absence of regulation of activities, there is simply no basis for a higher rating at this time.  There is no factual basis for a staged rating for any part of the rating period.  The benefit sought on appeal is denied.

Peripheral Neuropathy.

The criteria in 38 C.F.R. § 4.124a  rate peripheral nerve pathology.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  Id., Diseases Of The Peripheral Nerves.

Complete paralysis of the common peroneal nerve encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 8521.  Mild incomplete paralysis warrants a 10 percent rating, moderate incomplete paralysis, a 20 percent rating, and severe incomplete paralysis, a 40 percent rating.  Id.   

Words such as "mild" or "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2 , 4.6.

The September 2005 diabetes examination report reflects the Veteran reported he had experienced numbness at the soles of the feet for a year.  Physical examination revealed decreased sensation on the soles of both feet; specifically, to light touch, painful touch, and to monofilament.  The Veteran estimated his functional loss as 30 to 40 percent, though he could attend to his activities of daily living.  The examiner noted that there was some weakness and some stiffness, but no swelling, heat, or redness.  The Veteran reported his feet tired easily.  After standing for about 

20 minutes or walking a quarter-mile, they started becoming numb.  After 20 to 30 minutes of rest they returned to normal.  The examiner noted the Veteran's gait was normal.  Although the Veteran reported he felt like he was going to fall over while squatting, the examiner noted the Veteran's supination was fine, his pronation was within normal limits, and rising on toes and heels was normal.  Both great toes dorsiflexed to 45 degrees.  The Veteran reported occasional sharp pain of the ankles which, on a scale of 1 to 10, he assessed as 5-6/10, and reported it sometimes was brought on with walking.  Physical examination of the ankles revealed no swelling, heat, or redness.  Range of motion on dorsiflexion was 0 to 20 degrees, and 0 to 35 degrees on plantar flexion.  The Veteran also was able to invert and evert both ankles, and strength of both ankles was 5/5.  The examiner diagnosed diabetic neuropathy of both feet in the L4-L5-S1 distribution; and, neuropathy of the feet with the ankles with mild decreased ROM and function against resistance.

The Board finds the objective findings on clinical examination shows each lower extremity, when compared to complete paralysis, more nearly approximated mild incomplete paralysis of the common peroneal nerve and the assigned 10 percent rating.  38 C.F.R. § 4.7.  The medical findings show moderate incomplete paralysis was not met or approximated, as ankle dorsiflexion was full at 0 to 20 degrees, see 38 C.F.R. § 4.71a, Plate II, both great toes manifested ROM, and foot strength was 5/5 bilaterally.

VA outpatient records reflect that a May 2006 diabetic foot examination revealed monofilament sensory and foot pulses examination were normal.  The Veteran's lower extremities were neurologically intact in April 2008 and July 2009.  The April 2010 VA examination report reflects the Veteran reported burning and tingling of both feet up to the calves, and his legs went numb when he elevated his feet.  The Veteran assessed his intermittent  pain as 8-9/10.  The Veteran reported that Gabapentin 300mg reduced his pain by 50 percent, and it did not cause side effects.  Physical examination revealed no edema, and the Veteran passed the monofilament examination. Vibration sense was decreased by less than five seconds in both lower extremities.  Deep tendon reflexes in the ankles were decreased.  Dorsalis pedis pulses and posterior tibial pulses were 1+.  The examiner noted the Veteran had not experienced any incapacitating episodes from neuropathic pain.

The Board finds that the objective findings on clinical examination show the Veteran's lower extremity peripheral neuropathy continued to more nearly approximate mild incomplete paralysis of the common peroneal nerve and the assigned 10 percent rating at the April 2010 examination.  Thus, the Board finds that the Veteran's bilateral lower extremity peripheral neuropathy has more nearly approximated a 10 percent rating for the entire initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.124a, DC 8521.  The Board finds no factual basis for a staged rating for any part of the rating period.

Earlier Effective Date

The Veteran's attorney appealed the assigned effective date of November 3, 2006, for the grant of service connection for PTSD.  The attorney did not assert any particular earlier date for which service connection should have been granted.

Applicable Law and Regulation

The RO provided VCAA notice in a November 2006 letter prior to the rating decision that granted service connection for PTSD.  That letter provided full notice of how disability evaluations and effective dates are determined.  See Dingess, 19 Vet. App. at 490-91.  The Board has already discussed VA's compliance with the duty to assist the Veteran.

The provisions of the law governing effective date of awards of benefits are clear. The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400.  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) ; 38 C.F.R. § 3.400(b)(2)(i) . 

If a veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105.  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final. See 38 C.F.R. §§ 20.302, 20.1100, 20.1103.  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400(q), (r). 

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151(a) .  However, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198   (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id., at 200.

Analysis

The Veteran's claim in 1988 did not reference PTSD.  It was solely for entitlement to service connection for depression, which is a separate acquired mental disorder.  In any event, an examination was scheduled, and the Veteran failed to report for the examination.  A December 1988 RO decision letter informed the Veteran his claim was denied due to his failure to report for the examination; and, if he informed the RO of his willingness to report for an examination, the claim would be reconsidered.  There is no indication or evidence in the claims file that the Veteran requested reconsideration of that claim.

There is no correspondence or other documentation in the claims file dated between December 1988 and February 2004 that indicates an intent to file a claim for PTSD.  The Veteran filed for entitlement to service connection for PTSD in February 2004.

A July 2004 rating decision denied the claim.  An RO letter dated in the same month notified the Veteran of the decision and of his appeal rights.  The claims file contains nothing to indicate that the Veteran did not receive the July 2004 RO decision letter, or any record that the U.S. Postal Service returned it to VA as undeliverable.  Neither is there any record of his having submitted a timely NOD with that decision.  Thus, the July 2004 decision became final.  38 U.S.C.A. § 7105.

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id.; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

Following the July 2004 rating decision, the Veteran submitted claims for entitlement to service connection for diabetes and hypertension and a claim for an increased rating for an eye disorder.  There is nothing in the documents related to those claims that addressed PTSD.  While PTSD may have been referenced in VA outpatient records, medical records do not constitute an informal claim, unless service connection is already in effect.

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  (Emphasis added).  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  (Emphasis added).  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a) and Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In other words, had this been a claim for an increased rating for an already service-connected condition, then the Board could have found that VA clinical records, constituted an informal claim for an increased rating.

VA did not receive the Veteran's application to reopen his PTSD claim until November 3, 2006.  Thus, that is the earliest date he is entitled to.  38 C.F.R. § 3.400.  The Veteran's effective date was assigned in accordance with applicable law.  Id.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating higher than 20 percent for diabetes mellitus is denied.

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus is denied is denied.

Entitlement to an initial rating higher than 10 percent for diabetes mellitus-associated peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial rating higher than 10 percent for diabetes mellitus-associated peripheral neuropathy of the left lower extremity is denied.

Entitlement to an effective date earlier than November 3, 2006, for grant of entitlement to service connection for PTSD is denied.


REMAND

PTSD.

Historically, a December 2007 rating decision granted entitlement to service connection for PTSD with a 10 percent rating, effective November 3, 2006.  That decision reflects that the stressor to which the Veteran's diagnosis was deemed connected was that, while based in Vietnam, three members of the Veteran's unit were killed.  Upon verification that the Veteran was in fact assigned to the same unit, the rating decision notes, service connection was granted.

A January 2008 VA fee-basis examination report reflects the Veteran was alert and oriented, and his appearance and hygiene were appropriate, as was his behavior.  Affect and mood were normal, and communication was within normal limits.  Speech and concentration were also within normal limits, and panic attacks were absent.  There was no suspiciousness present, and there was delusional history present, and neither was any delusion observed during the examination.  Hallucination history was present occasionally, including visual hallucination upon awakening "when not using in the past."  No hallucination was observed during the examination, and obsessional rituals were absent.  The examiner noted that the Veteran's thought processes were grossly impaired, as the Veteran reported he sometimes disassociated and did not know where he was during those times.  Judgment was not impaired, and the Veteran's abstract thinking was normal.  Memory was within normal limits, and suicide and homicide ideation were absent.  The examiner noted that the reported flashbacks, nightmares, disassociation, and avoidance, were symptoms attributable to PTSD.

The examiner rendered Axis I diagnoses of PTSD and cocaine dependence, in full sustained remission.  The examiner also opined the Veteran's substance was secondary to his PTSD.  Axis V, Global Assessment of Functioning (GAF) was assigned a 48.

An October 2005 VA outpatient psychiatry entry notes the Veteran reported he had been abstinent from illicit drugs since his discharge from VA detoxification in October 2004, and that he lived with his girlfriend.  He reported insomnia and nightmares and denied any ideation, and he reported reasonable future plans.  A December 2005 entry notes the Veteran was alert and oriented times 3, and there were no delusions,  hallucination, or paranoia.

A March 2006 VA psychosocial assessment notes the Veteran reported he was homeless and was in need of domiciliary placement.  He reported he was unemployed at the time and did day labor when he could get it.  The Veteran was currently residing with a friend.  The Veteran did not verbalize any suicide or homicide ideation, and he was cooperative, calm, and attentive.  His appearance and behavior were appropriate.

In January 2007 the Veteran presented at a VA facility in Alabama.  He reported poor sleep habits, nightmares, intrusive thoughts, anxiety problems, flashbacks, and hypervigilance.  The Veteran reported he flew as a door gunner, and he saw many dead bodies, including enemy bodies wash up on a river.  The Veteran's appearance was neat, and his speech and eye contact were good.  His behavior was appropriate, and he was cooperative.  The Veteran's thought processes, orientation, and memory, were intact.  There were no ideas of reference, paranoia, visual or auditory hallucinations, or suicide or homicide ideation.  

In April 2007, the Veteran reported he lived with a girlfriend in Atlanta, but he preferred the VA medical facility in Alabama.  He reported he was compliant with his medication and they were without side effects, and he reported symptoms similar to those reported in January 2007.  The examiner noted the Veteran's mental status examination was unremarkable assigned a GAF of 48.  In May 2007, the examiner assigned a GAF of 50, even though the Veteran reported he moved out of his companion's home in Atlanta because of her abusive and controlling behavior.

The May 2010 VA PTSD examination report reflects that the examiner found that neither the Veteran's claimed stressor nor his reported symptoms met the DSM-IV criteria for a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f).  The examination report also reflects that the examiner did not have access to the claims file.  The examiner noted that he accessed and reviewed the Veteran's electronic VA records.  The Board notes, however, that while the examiner correctly noted the Veteran was not in a formal PTSD program, the examiner did not indicate whether the records he reviewed included those of the Veteran's individual treatment for his PTSD by a VA psychiatrist, which in fact are in the claims file.

When it is not possible to separate the effects of a non service-connected condition from those of a service-connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Since the recent examiner did not diagnose the Veteran as having PTSD and also opined the Veteran's reported sleep disturbance is secondary to the Veteran's nonservice-connected obstructive sleep apnea, rather than PTSD, and this is contrary to previous evidence of record, the Board finds that another VA examination should be scheduled to ascertain the symptoms due to the service-connected PTSD.  See 38 C.F.R. §§ 4.1 and 4.2.

A September 2009 rating decision denied entitlement to service connection for a claimed heart disorder, including as secondary to service-connected diabetes mellitus and PTSD.  A May 2010 rating decision denied entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disabilities; and, an August 2011 rating decision denied entitlement to service connection for a claimed heart disorder due to presumed exposure to herbicides.  The Veteran, through his attorney, submitted timely notices of disagreement (NOD) to all three decisions in February and May 2010, and in August 2011.  There is no indication in the claims file that statements of the case (SOC) related to those issues have been issued.  Hence, they must be remanded for appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall issue a SOC with regard to the issues of  entitlement to service connection for a claimed heart disorder, including as secondary to service-connected diabetes mellitus and PTSD, and as due to exposure to herbicides; and, entitlement to a TDIU.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should this claim be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

2.  The Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner should conduct a review of the claims file and reconcile earlier findings of PTSD with the May 2010 examination report.  Specifically, does the Veteran currently exhibit PTSD or other psychiatric disability that is due to his service?  If PTSD and another psychiatric disability are present, which symptoms are attributable to PTSD?  The examiner is asked to provide a full explanation and rationale for the opinions rendered.  The examiner should also provide an opinion concerning the impact of the Veteran's PTSD on his ability to work.  

3.  After all of the above is complete, review the Veteran's PTSD claim de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011). 

VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


